DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-29 are pending and are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/19 and 3/2/20 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 27, 28, and 29, “the method of claim 20” is indefinite. It is unclear what method claims 18-20 are referring to since claim 20 is directed to a device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 12, 13, 14, 15, 16, 18, 20, 21, 22, 24, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP 0965388).
	

Regarding Claim 1, Thomas teaches a method of measuring a concentration of particles or cells within a fluid sample ([0070] The detected location of the float 156, as well as the distance in which the float extent into the red blood cell layer 250, is used to 
Thomas is silent to each of the one or more channels has a cross-sectional area that is less thick than a cross-sectional area of the sample entry cavity.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Thomas such that the one or more channels has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity, in order to allow for a particular flow pattern during the separation.  

Regarding Claim 2, Thomas teaches the method of claim 1, wherein the portion of particles or cells are more concentrated within the sedimentation column than in the original sample after rotation of the cartridge (portion of particles or cells would be more concentrated in the sedimentation column where the particles or cells collect ([0056] As the centrifugation continues, the blood components begin to separate into their respective density layers in a manner similar to that which occurs in known glass blood tubes. As shown in Fig. 19, the component layers comprise a red blood cell layer 250, and a buffy coat layer 252 comprising a granulocyte layer 254, a mixed lymphocyte and monocyte layer 256, and a platelet layer 258. The centrifuged blood sample further includes a plasma layer 260.)  

	Regarding Claim 8, Thomas teaches the method of claim 1, further comprising a second set of cavities, wherein the first set and the second set are symmetrically distributed on the respective first and second ends of the cartridge (note sets of cavities on the left side across the right side of the device as taught by Thomas, see Fig. 4.)

Regarding Claim 12, Thomas teaches the method of claim 1, wherein rotation of the cartridge occurs at a rate between 2,000 and 10,000 RPM ([0054] The centrifuge 100 is then controlled to begin spinning rotor 108 at a desired mixing speed, which can be in the range of 1,000 - 2,000 rpm.), and wherein the period of rotation is between 2 and 10 minutes ([0003] In the centrifuge, the sample tube containing the blood sample is routed at a desired speed (typically 8,000 to 12,000 rpm) for several minutes.).  

Regarding Claim 13, Thomas teaches the method of claim 1, wherein the density medium is stored within the cartridge prior to placement of the sample in the cartridge ([0058] That is, since the volumes of each of the expansion cavities 146-152 are equal or essentially equal, equal or essentially equal volumes of blood sample will collect in each of the expansion cavities 146-152. Hence, each expansion cavity 146-152 will contain an amount of red blood cells, granulocytes, lymphocytes, monocytes, platelets and plasma equal to that of any other expansion cavity 146-152. The density medium would be there before. A sample is put in in order to collect the cells).  


Claim 14, Thomas teaches the method of claim 1, wherein rotating the cartridge is configured to transfer a defined volume of the sample from the sample entry cavity to the sedimentation column (the device of Thomas with teachings in claim 1 would be capable of rotating the cartridge to transfer a defined volume of the sample from the sample entry cavity to the sedimentation column. [0024] Once the speed of rotation of the centrifuge is increased to a certain level, the centrifugal force imposed on the fluid by the centrifuge forces the fluid to spill over the ramped portion of the distribution cavity and into the plurality of fluid expansion cavities.).  

Regarding Claim 15, Thomas teaches the method of claim 1, wherein the density medium occupies a partial volume of the sedimentation column after the period of rotation ([0068] Due to the density of the float 156, the float 156 becomes suspended in the centrifuged blood sample at a location at which the buffy coat layer 252 appears in the float cavity 154. Hence, the float 156 expands the length of the buffy coat layer 252 by a factor of, for example, 5 to 7 in a manner similar to a conventional float as described in the background section above.).  

Regarding Claim 16, Thomas teaches the method of claim 1, wherein rotating the cartridge is configured to compact the portion of the particles or cells into a pellet ([0055] The additional centrifugal force imposed on blood 248 by this higher rotational speed is sufficient to cause blood 248 to flow up the upwardly slanted surface 200, over the top surface 202 and down the downwardly slanted surface 204 into the expansion cavities 146-152 and float cavity 154.).  

Regarding Claim 18, Thomas teaches the method of claim 1 and wherein the one or more channels each have a cross- sectional area that is less than or equally thick as the cross-sectional area of the sedimentation column ([0036] Channel 188 has a cross-sectional area the same or substantially the same as the cross-sectional areas of channel 168 and mixing branches 170-178, and therefore has a width of about 1 mm and a height of about 1.3 mm. However, channel 188 can have any size and shape suitable to allow fluid to flow from the mixing channel 142 to the distribution cavity 144. [0024] Once the speed of rotation of the centrifuge is increased to a certain level, the centrifugal force imposed on the fluid by the centrifuge forces the fluid to spill over the ramped portion of the distribution cavity and into the plurality of fluid expansion cavities. The fluid expansion cavities each include a first portion having a certain cross-sectional area, and a second portion having a cross-sectional area which is a fraction of the cross-sectional area of the first portion. Hence, the smaller cross-sectional area portion expands the width of certain of the component density layers of the fluid which are formed by the centrifuging. If, for example, the sample fluid is a blood sample, the layers of the buffy coat region appear in the smaller cross-sectional area portion of at least one of the fluid expansion cavities.).  

Regarding Claim 19, Thomas teaches the method of claim 1 and the column and the sample entry cavity have cross-sectional areas. 
Thomas is silent to wherein the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity.  
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Thomas such that the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity, in order to allow for a particular flow pattern during the separation.  	  

Regarding Claim 20, Thomas teaches an apparatus comprising: a cartridge configured to receive a fluid sample containing particles or cells ([0026] Fig. 1 illustrates an example of a centrifuge 100 with which a fluid sample container 102 according to the present invention is adaptable for use.), the cartridge having a monolithic body comprising a first end and a second end positioned about a center of rotation of the cartridge (Fig. 3, see ends of device. Ends are opposite ends. Device would rotate in the cartridge), wherein the body comprises a set of cavities,  the set of cavities comprising: a sample entry cavity comprising an opening configured to receive the sample ([0031] Opening 158 can be defined by a ring-shaped raised area 160); one or more channels that are each in fluid communication with the sample entry cavity ([0032] 

Regarding Claim 21, Thomas teaches the apparatus of claim 20, wherein the portion of particles or cells are more concentrated within the sedimentation column than 

Regarding Claim 22, Thomas teaches the apparatus of claim 20, wherein the cartridge contains a dye ([0055] As the blood 248 flows through the mixing channel 142, the zig-zag pattern of the mixing channel 142 causes the reagents and dyes present in the reagent pellet 140 to mix with the blood 248.).  

Regarding Claim 24, Thomas teaches the apparatus of claim 22, wherein the dye is a fluorescent dye ([0071] The light causes the dyes in the centrifuged blood 248 (see Fig. 19) in expansion cavity 146 to fluoresce. The CCD array detects this fluorescent light and provides signals representative of that detection.).  

Regarding Claim 25, Thomas teaches the apparatus of claim 20, further comprising a second set of cavities, wherein the first set and the second set are symmetrically distributed on the respective first and second ends of the cartridge (note sets of cavities on the left side across the right side of the device as taught by Thomas, see Fig. 4.).  

Regarding Claim 26, Thomas teaches the apparatus of claim 20, wherein the density medium is stored within the cartridge prior to placement of the sample in the 

Regarding Claim 28, Thomas teaches the (method) apparatus of claim 20, wherein the one or more channels each have a cross- sectional area that is less than or equally thick as the cross-sectional area of the sedimentation column ([0036] Channel 188 has a cross-sectional area the same or substantially the same as the cross-sectional areas of channel 168 and mixing branches 170-178, and therefore has a width of about 1 mm and a height of about 1.3 mm. However, channel 188 can have any size and shape suitable to allow fluid to flow from the mixing channel 142 to the distribution cavity 144. [0024] Once the speed of rotation of the centrifuge is increased to a certain level, the centrifugal force imposed on the fluid by the centrifuge forces the fluid to spill over the ramped portion of the distribution cavity and into the plurality of fluid expansion cavities. The fluid expansion cavities each include a first portion having a certain cross-sectional area, and a second portion having a cross-sectional area which is a fraction of the cross-sectional area of the first portion. Hence, the smaller cross-sectional area portion expands the width of certain of the component density layers of the fluid which are formed by the centrifuging. If, for example, the sample fluid is a blood sample, the layers of the buffy coat region appear in the smaller cross-sectional area portion of at least one of the fluid expansion cavities.).  

Claim 29, Thomas teaches the method of claim 20 and the column and the sample entry cavity have cross-sectional areas. 
Thomas is silent to wherein the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity.
Thomas is silent to wherein the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity.  
Regarding the thickness of each of the cross-sectional areas, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Thomas such that the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity, in order to allow for a particular flow pattern during the separation.  

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP 0965388), in view of Rubio (US Pub 2004/0229368).

Claim 3, Thomas teaches the method of claim 1 and Thomas teaches [0055] As the blood 248 flows through the mixing channel 142, the zig-zag pattern of the mixing channel 142 causes the reagents and dyes present in the reagent pellet 140 to mix with the blood 248.
Thomas is silent wherein the sample is mixed with a dye prior to rotation of the cartridge.
Rubio teaches in the related art of a cartridge and cell sample analysis. [0053] Two fifty microliter samples of each of the two culture tubes were prepared as duplicates according to the conventional method illustrated in EXAMPLE 1 with the surface probes being the manufacturer's recommended doses (10 microliters per test) of the following four fluorochrome-labeled antibodies: CD8 conjugated with a fluorescein isothiocyanate (FITC) dye, specific to the CD8 antigen present on the surface of T-cytotoxic lymphocytes; CD69 conjugated to phycoerythrin-cyanine 5 tandem dye (PC5), specific to the surface antigen present on most activated lymphocytes); CD4 conjugated with a phycoerythrin-Texas red (ECD) tandem dye, specific to the CD4 antigen present on the surface of T-helper lymphocytes; and CD3 conjugated to phycoerythrin-cyanine 7 (PC7) tandem dye, specific for the CD3 antigen present on all T lymphocytes).  While Rubio teaches this is for flow cytometry, Rubio teaches this method of dying the cells was done before being put in the cartridge.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of mixing the sample with a dye, as taught by Thomas, by doing it prior to the analysis or processing (rotation of the cartridge) instead of during processing (rotation of the cartridge), as 
	

Regarding Claim 6, modified Thomas teaches the method of claim 3, wherein the dye is a fluorescent dye and the particles or cells are fluorescently excited after rotation of the cartridge (Thomas teaches [0071] The light causes the dyes in the centrifuged blood 248 (see Fig. 19) in expansion cavity 146 to fluoresce. The CCD array detects this fluorescent light and provides signals representative of that detection.).  

Claims 4, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP 0965388), in view of Terstappen (US Pub 2001/0018192).

Regarding Claims 4 and 5, Thomas teaches the method of claim 3.
Thomas is silent to the dye distinguishes living cells from dead cells and the wherein the dye is a nucleic acid binding dye.  
Terstappen teaches in the field of cell separation in [0002]. Tumor cells non-specifically binding to CD45 can only be discriminated if the cellular properties are distinct from those of leukocytes, in which case they can be earmarked as suspicious. Normal epithelial cells can be discriminated from epithelial cells with malignant features based upon their morphological features as assessed by the nuclear stain (DAPI) and cytoplasmic stain (cytokeratin). Examiner notes DAPI stain would distinguish between living and dead cells as DAPI is utilized to visualize nuclear changes and assess 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have add DAPI as a dye (or Hoescht), as taught by Terstappen, to the device of Thomas, such that it distinguish between living and dead cells by staining nuclear changes and assessing apoptosis, as taught by Terstappen in [0090]. 
	
	Regarding Claim 23, Thomas teaches the apparatus of claim 22.
Thomas is silent to wherein the dye is a nucleic acid binding dye.  
Terstappen teaches in the field of cell separation in [0002]. Tumor cells non-specifically binding to CD45 can only be discriminated if the cellular properties are distinct from those of leukocytes, in which case they can be earmarked as suspicious. Normal epithelial cells can be discriminated from epithelial cells with malignant features based upon their morphological features as assessed by the nuclear stain (DAPI) and cytoplasmic stain (cytokeratin). Examiner notes DAPI stain would distinguish between living and dead cells as DAPI is utilized to visualize nuclear changes (dyes the nucleus) and assess apoptosis (cell undergoing apoptosis would be dead cells). [0090] See also Hoechst 33342 as another nuclear stain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have add DAPI as a dye (or Hoescht), as taught by Terstappen, to the device of Thomas, such that it distinguish between living . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP 0965388), in view of Oberhardt (US Patent 6,251,615).
Regarding Claim 7, Thomas teaches the method of claim 1 and a CCD array in [0008].
Thomas is silent to wherein the detector is a camera.  
Oberhardt teaches in the related art of cell analysis and sedimentation. (80) FIG. 12 (not to scale) uses a compound microscope 70a, consisting of objective lens 70, field lens 71, and ocular lens 72 to image the cells onto a high resolution digital camera such as a CCD detector array 73 that is connected to camera electronics 74. The camera is connected to computer 76 via video image capture board 75. Col. 12, lines 15-20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a camera, as taught by Oberhardt, as the detector, as taught by Thomas, in order to allow for imaging of the sample cells, as taught by Oberhardt in Col. 12, lines 38-39.


Claims 9, 10, 11, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP 0965388), in view of Zaugg (US Pub 2009/0148869).

Regarding Claims 9, 10, and 11, Thomas teaches the method of claim 1. 

Zaugg teaches in the related art of cell separation from a blood sample. [0016] In these embodiments, the selected-density medium has a density greater than that of the sample and less than that of the particles. In a general embodiment in which cells migrate through the medium under gravity or an applied centrifugal force, the medium has a specific density that that particle-attached cells formed in the sample chamber, and preferably equal to or greater than sample cells not attached to the particles. [0003] A variety of disease conditions, including the response to treatment of a disease state, can be monitored by hematology markers, using the approximate concentration of certain white blood cells in a blood sample as an indicator of the body's response to the disease. [0091] Other applications for monitoring white blood cells as an indicator of a health or treatment condition include, but are not limited to: [0092] Detecting or monitoring the concentration of leukocytes in a blood sample from an individual who may have an infection or other condition leading to an elevation of leukocytes in the blood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Thomas , such that in use particles or cells less dense than the density medium are retained in a supernatant, particles or cells less dense than the density medium include leukocytes, and particles or cells less dense than the density medium include dead cells, as taught 


Regarding Claim 17, Thomas teaches the method of claim 1.
Thomas is silent to wherein the density medium is more dense than the sample and less dense than a portion of the particles or cells.  
Zaugg teaches in the related art of cell separation from a blood sample. [0016] In these embodiments, the selected-density medium has a density greater than that of the sample and less than that of the particles. In a general embodiment in which cells migrate through the medium under gravity or an applied centrifugal force, the medium has a specific density that that particle-attached cells formed in the sample chamber, and preferably equal to or greater than sample cells not attached to the particles. [0003] A variety of disease conditions, including the response to treatment of a disease state, can be monitored by hematology markers, using the approximate concentration of certain white blood cells in a blood sample as an indicator of the body's response to the disease. [0091] Other applications for monitoring white blood cells as an indicator of a health or treatment condition include, but are not limited to: [0092] Detecting or monitoring the concentration of leukocytes in a blood sample from an individual who may have an infection or other condition leading to an elevation of leukocytes in the blood.


	Regarding Claim 27, Thomas teaches the method of claim 20, wherein the density medium is more dense than the sample and less dense than a portion of the particles or cells.  
Zaugg teaches in the related art of cell separation from a blood sample. [0016] In these embodiments, the selected-density medium has a density greater than that of the sample and less than that of the particles. In a general embodiment in which cells migrate through the medium under gravity or an applied centrifugal force, the medium has a specific density that that particle-attached cells formed in the sample chamber, and preferably equal to or greater than sample cells not attached to the particles. [0003] A variety of disease conditions, including the response to treatment of a disease state, can be monitored by hematology markers, using the approximate concentration of certain white blood cells in a blood sample as an indicator of the body's response to the disease. [0091] Other applications for monitoring white blood cells as an indicator of a health or treatment condition include, but are not limited to: [0092] Detecting or monitoring the concentration of leukocytes in a blood sample from an individual who 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Thomas, such that the density medium is more dense than the sample and less dense than a portion of the particles or cells, as taught by Zaugg, in order to allow for selective separation and in determining the presence and/or concentration of cells of a given type in a cell sample, and in particular, the presence of at least a selected threshold level of the cells in the sample, as taught by Zaugg in [0002].

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1798